Citation Nr: 1825002	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a back disability, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gout, to include as secondary to hypertension.

4.  Entitlement to service connection for cerebrovascular accident (CVA) with right hemiparesis, to include as secondary to hypertension.

5.  Entitlement to service connection for migraine headaches, to include as secondary to hypertension.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1983, with additional service with the Army National Guard/Reserves.

The matters of an increased rating for a back disability, service connection for gout, and entitlement to TDIU come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Meanwhile, the matters of service connection for hypertension, CVA, and migraine headaches come before the Board from a September 2014 rating decision of the North Little Rock RO.

In September 2015, the Board remanded the claims of whether new and material evidence had been received to reopen the previously denied claims of service connection for hypertension and CVA.  Subsequently, those claims were reopened in a January 2017 rating decision.  As such, the claims for service connection for hypertension and CVA are now properly before the Board.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability is manifested by forward flexion to 60 degrees with objective evidence of pain on active motion.

2.  The Veteran's hypertension was not diagnosed until many years after his active duty service, and is not related in any way to such service.

3.  The Veteran's gout was not incurred in or otherwise etiologically related to service.

4.  The Veteran's CVA with right hemiparesis was not incurred in or otherwise etiologically related to service.

5.  The Veteran does not have a current diagnosis of migraine headaches.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2017); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for gout have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for CVA with right hemiparesis have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

5.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.

Evaluating the same disability or manifestation under different diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14 (2014).  If, however, multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be awarded multiple ratings for the distinct symptomatology.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40   allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2017) provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran seeks a rating in excess of 20 percent for his service-connected back disability.  The Veteran's condition is currently evaluated under Diagnostic Code 5237 for loss of range of motion and painful motion.  Under the current version of the rating criteria, the General Rating Formula provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine.

Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R.      § 4.71a, Diagnostic Code 5237.  A 20 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

Important for this case, a 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The Board notes that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id. at Plate V; see also DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45 (2017) (concerning additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

The Veteran underwent a VA examination in March 2016, during which the examiner noted a diagnosis of degenerative arthritis of the spine.  The Veteran reported flare-ups of back pain when cleaning the house, standing, lifting, and sitting.  He reported function loss in the form of not being able to help his wife around the house and not being able to ride in cars for extended periods.  Range of motion testing revealed the following: forward flexion to 60 degrees and extension, right and left lateral flexion, and right and left lateral rotation to 20 degrees.  Pain was noted on all range of motion tests.  There was no pain on weight-bearing and no localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing without additional functional loss.  The Veteran was not significantly limited by pain, weakness, fatigability, or incoordination.  He did not exhibit guarding or muscle spasm.  The examiner noted additional factors of decreased movement due to ankylosis and adhesions, disturbances of locomotion, and interference with sitting and standing, though the examiner later noted there to be no evidence of ankylosis of the spine.  Muscle strength testing was 5/5.  The Veteran reported constant use of a brace.  

The Board notes that the Veteran has undergone several other VA examinations during the appeals period.  However, none of the examinations revealed forward flexion of less than 30 degrees or ankylosis of the spine, as is warranted for a 40 percent rating.  Rather, the medical evidence of record is consistent with a 20 percent disability rating, not a rating in excess of 20 percent.  

The Board has also considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 204-07.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  A part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

The Veteran has complained about back pain, but even considering pain, the Veteran's forward flexion is only 60 degrees and his combined range of motion is not less than 120 degrees.  

As such, the Board concludes that the back disability in is not of such severity as to merit a rating in excess of 20 percent, even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.  In this regard, it is important for the Veteran to understand that his complaints are, in part, a basis for these findings.  Simply stated, if he did not have any problems with his back, there would be no basis for the current findings. The fact that the Veteran has problems with his back is not at issue, only the degree based on the standards that the Board must use.

Service Connection

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis if there is evidence sufficient to show that (1) a current disability exists; and (2) the current disability was either caused or aggravated by a service connected disability.  38 C.F.R. § 3.310.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Hypertension

The Veteran asserts that he has a diagnosis of hypertension that is etiologically related to service.  

Service treatment records (STRs) show one episode of high blood pressure while in service, which was taken after a motor vehicle accident.  However, there is no diagnosis or treatment for hypertension while the Veteran was in active service.

VA treatment records throughout the 1990s show a history of high blood pressure, and the Veteran was diagnosed with hypertension in November 1999.  At that time, he told the medical examiner that he had lived with hypertension for 20 years.  However, there is no evidence of record to corroborate such an assertion.  An April 2000 VA treatment record diagnosed the Veteran with hypertension, not well controlled.  As such, the Board concedes that the Veteran has a current diagnosis.

The Veteran underwent a VA examination in December 2016, during which the examiner noted a diagnosis of hypertension.  The examiner noted that STRs showed blood pressure readings of 124/88 (enlistment examination), 126/100 (after a motor vehicle accident when he was having back and neck pain), 118/90, 124/80, and 132/86.  The examiner opined that it is less likely than not that the Veteran's hypertension is related to service, noting that the only elevated blood pressure reading while in service was after the motor vehicle accident, and that one's blood pressure would be presumed to be elevated after such circumstances.  

The earliest medical evidence of hypertension is 1999, 16 years following discharge from active duty.  

The Veteran's STRs document only an isolated elevated blood pressure reading, which as described above was after a motor vehicle accident.  There is no other medical evidence of record indicating any etiological relationship between the Veteran's currently diagnosed hypertension and his active duty service.

Ultimately, the Board finds the opinion of the VA examiner, a medical professional familiar with the facts specific to this Veteran's case, to be the most probative evidence of record as to the nature and etiology of the Veteran's hypertension.  Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.

B.  Gout, Cerebrovascular Accident, and Migraine Headaches

The Veteran asserts that he has current diagnoses of gout, CVA, and migraines that are secondarily related to his hypertension.  However, as the Veteran has herein been denied service connection for hypertension, service connection for gout, CVA, and migraine headaches on a secondary basis must also be denied.  

The Board has also considered whether the Veteran's conditions warrant service connection on a direct basis, but the most probative evidence of record suggests that these conditions are not etiologically related to service.  

With regard to the claim for gout, a March 2016 VA examiner found there to be no mention of gout until February 1999, and no correlation between a 1983 in-service foot injury and the 1999 problems related to gout.  In a November 2016 addendum opinion, the examiner noted gout prior to service and opined that his gout was not aggravated by service because his uric acid levels were not extreme.

With regard to the claim for CVA, a December 2016 VA examination found that the Veteran's CVA is most likely caused by his chronic high blood pressure, as high blood pressure is a known risk factor for CVA.

Finally, with regard to the claim for migraines, a September 2014 VA examination noted a diagnosis of hypertensive headaches from 1990, but the Veteran stated that he did not currently experience headaches, only that he had some intermittent headaches between 1990 and his stroke in 1999.

The Board finds that the evidence does not support that the Veteran's claimed conditions of gout, CVA, or migraines, had their onset during, or are otherwise related to, service.  Thus, the preponderance of the evidence is against the claims; there is no reasonable doubt to be resolved; therefore, service connection is not warranted for the claimed conditions.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

An increased rating for a back disability is denied.

Service connection for hypertension is denied.

Service connection for gout, to include as secondary to hypertension, is denied.

Service connection for CVA with right hemiparesis, to include as secondary to hypertension, is denied.

Service connection for migraine headaches, to include as secondary to hypertension, is denied.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

Here, the Veteran's only service-connected disability is his back disability, which is rated as 20 percent disabling.  Thus, he does not meet the schedular criteria for entitlement to this benefit.  38 C.F.R. § 4.16(a) (2017).  However, in the March 2016 VA examination, the examiner noted the Veteran's difficulty with lifting, sitting, and standing, and found that the Veteran is incapable of functioning in an occupational environment.

As stated above, the Board does not have jurisdiction to grant TDIU in the first instance.  Therefore, a remand is necessary for the case to be referred to the Director of Compensation and Pension Services for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the case to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU.  Include a full statement as to the Veteran's service-connected back disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

2.  If an extraschedular TDIU is not granted, provide the Veteran and his attorney with a supplemental statement of the case and allow an adequate time to respond thereto. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


